DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed March 6, 2021, which amends claims 21 and 23. Claims 2, 4-13, and 17-23 are pending.

Response to Arguments
Applicant's arguments filed March 6, 2020 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the applicant’s argument that Kawamura only teaches a phenylene group connecting anthracene to fused heteroaryl groups comprising 5 fused ring groups and not 6 as claimed, the Office points out that Kawamura does not have to teach all the claimed limitation and Kawamura only has to teach motivation for adding a phenylene group between the fused heteroaryl group and the anthracene group. Kawamura does this by indicating that adding the group will improve the efficiency of the device (paragraphs [0370], Tables 1 and 2, compare examples 66-68 to 90-92). Although the heteroaryl groups are not the same the groups are similar to each other and one of ordinary skill in the art would expect the phenylene linking group to have a similar effect. The applicant has not shown that adding the phenylene linking group does not improve the efficiency of the device and the applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-13, and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2010/151006) (hereafter “Kim”) in view of Kawamura et al. (US 2012/0138914) (hereafter “Kawamura”).
Regarding claims 2, 4-13, and 17-23, Kim teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [107]-[114]).  Kim teaches that the light emitting layer comprises a host material and a fluorescent dopant (paragraphs [112] and [113]).  Kim teaches that the host material can have the following structure, 
    PNG
    media_image1.png
    70
    108
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    74
    104
    media_image2.png
    Greyscale
, or 
    PNG
    media_image3.png
    74
    107
    media_image3.png
    Greyscale
 (paragraphs [36], [37], [127], and [128], Table 2). 
    PNG
    media_image1.png
    70
    108
    media_image1.png
    Greyscale
 meets applicant’s formulas 1-21 and 1-35, where X1 and X2 are S, a1 and a2 are 0, b1 is 1, Ar1 is formula 6-1, and R1-R8 are hydrogen atoms. The Office points out that the claims do not require a1 to be greater than 0; therefore, L1 does not need to be present.
Kim does not teach where a2 is 1 and L2 is present.
Kawamura teaches similar compounds composed of anthracene groups and fused heteroaryl groups and the use of the compounds as host materials in electroluminescent devices (paragraphs [0364]-[0367]). Kawamura teaches that compounds can have phenylene groups between the anthracene groups and the fused heteroaryl groups (paragraphs [0208]-[0265]). Kawamura teaches that when a phenylene group is added between the anthracene group and the heteroaryl group the resulting devices have improved efficiency (paragraphs [0370], Tables 1 and 2, compare examples 66-68 to 90-92).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Kim to further comprises a phenylene group between the anthracene group and the heteroaryl group, as taught by Kawamura. The motivation would have been to improve the efficiency of the device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796